DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 6, 7, 13, 14, 15, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhiner, US 1805997.
Regarding claim 1, Rhiner teaches a door latch operator comprising: 
one of a knob (30) and a lever (30’) on a door (10) configured to articulate in response to a linear force, wherein the linear force is perpendicular to a central, longitudinal axis of a latch (see up and down perpendicular movement of 30 between solid and dashed line positions; Figs 1, 4);
a transmission (31, 34) configured to translate the linear force into a rotational motion (page 2, lines 17-24); and 
a latch bolt (18) configured to extend from the latch absent the rotational motion (Fig 1) and retract into the latch upon reception of the rotational motion (page 2, lines 17-24).
Regarding claim 2,Rhiner teaches the door latch operator according to claim 1, further comprising a door (10) with an interior side and an exterior side (Fig 4), wherein the one of the knob and the lever and the transmission are installed on both the interior side and the exterior side of the door, each configured to retract the latch (Fig 4).
Regarding claim 4, Rhiner teaches the door latch operator according to claim 2, wherein the latch bolt (18) inserts into a door jamb when the latch bolt is extended from the latch (Fig 1) and retracts out of the door jamb when the latch bolt is retracted into the latch, thereby preventing the door from opening when the door is in a closed position and the latch bolt is extended into the door jamb, and allowing the door to be moved to an open position when the latch bolt is retracted into the latch (It is the position of the Examiner that Rhiner’s latch bolt 18, when mounted in door 10, as depicted in Fig 1, and extended through plate 12, as depicted in Fig 2, is engaged with a door jamb of the doorway where door 10 is mounted preventing the door from opening.  Furthermore, when the latch bolt 18 is retracted, see page 2, lines 17-24, the door is openable).
Regarding claim 5, Rhiner teaches the door latch operator according to claim 2, wherein the latch is mounted within a bore in the door (page 1, lines 39-58; Fig 1) and the transmission mounts to the exterior side of the door (transmission component 34 partially mounted exterior to the door via 31, 32).
Regarding claim 6, Rhiner teaches the door latch operator according to claim 5, wherein the transmission (31, 34) includes at least one arm (34) extending into the bore in the door and interacting with the latch (Fig 4; page 2, lines 17-24).
Regarding claim 7,Rhiner teaches the door latch operator according to claim 1, further comprising a second transmission (Fig 4 depicts two transmissions located on each ), wherein the transmission is located on an exterior side of a door and the second transmission is located on an interior side of the door, opposite the exterior side (Fig 4).
Regarding claim 13, Rhiner teaches a door latch operator comprising: 
a door (10) with a latch (page 1, lines 7-10) located within a bore on a doorjamb side of the door (Fig 1); 
one of a knob (30) and a lever (30’) on the door configured to articulate in response to a linear force, wherein the linear force is perpendicular to a central, longitudinal axis of the latch (see up and down perpendicular movement of 30 between solid and dashed line positions; Figs 1, 4); 
a transmission (31, 34) configured to translate the linear force into a rotational motion (page 2, lines 17-24); and 
a latch bolt (18) configured to extend from the latch and the door jamb side of the door when in a rested state (Fig 1; page 2, lines 52-60) and retract into the latch and the door jamb side of the door when the linear force is applied (page 2, lines 17-24).
Regarding claim 14, Rhiner teaches the door latch operator according to claim 13, further comprising a rose (32) configured to enclose the transmission between the door and the rose (Fig 4).
Regarding claim 15, Rhiner teaches the door latch operator according to claim 13, further comprising: an adapter (36) joining the one of the knob (30) and the lever (30’) to the transmission, wherein the adapter transfers the linear force to the transmission (Page 1, line 101 to page 2, line 4).
Regarding claim 17, Rhiner teaches the door latch operator according to claim 13, wherein the latch bolt (18) inserts into a door jamb when the latch bolt is extended from the latch (Fig 1) and retracts out of the door jamb when the latch bolt is retracted into the latch, thereby preventing the door from opening when the door is in a closed position and the latch bolt is extended into the door jamb, and allowing the door to be moved to an open position when the latch bolt is retracted into the latch (It is the position of the Examiner that Rhiner’s latch bolt 18, when mounted in door 10, as depicted in Fig 1, and extended through plate 12, as depicted in Fig 2, is engaged with a door jamb of the doorway where door 10 is mounted preventing the door from opening.  Furthermore, when the latch bolt 18 is retracted, see page 2, lines 17-24, the door is openable).
Regarding claim 18, Rhiner teaches the door latch operator according to claim 13, wherein the transmission mounts to an exterior side of the door (transmission component 34 partially mounted exterior to the door via 21, 32).
Regarding claim 19, Rhiner teaches the door latch operator according to claim 13, wherein the transmission (31, 34) includes at least one arm (34) extending into the bore in the door and interacting with the latch (Fig 4; page 2, lines 17-24).
Regarding claim 20, Rhiner teaches the door latch operator according to claim 13, further comprising a second transmission (Fig 4 depicts two transmissions located on each side of door 10), wherein the transmission is located on an exterior side of a door and the second transmission is located on an interior side of the door, opposite the exterior side (Fig 4).
Claims 1, 3, 8, 9, 11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergen, US 4052092.
Regarding claim 1, Bergen teaches a door latch operator comprising: 
one of a knob and lever (88; In Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357, 119 USPQ2d 1773, 1779 (Fed. Cir. 2016) the court held it is generally understood that the members of a Markush group are alternatively usable for the purposes of the invention) on a door (16) configured to articulate in response to a linear force, wherein the linear force is perpendicular to a central, longitudinal axis of a latch (col 8, lines 49-68);
a transmission (42; 52; 98) configured to translate the linear force into a rotational motion (col 8, lines 49-68); and 
a latch bolt (100) configured to extend from the latch absent the rotational motion (Fig 1; col 4, lines 31-40) and retract into the latch upon reception of the rotational motion (col 8, lines 49-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Bergen’s door latch operator lever is alternately usable for the purposes of the invention with a door latch operator knob. 
Regarding claim 3, Bergen teaches the door latch operator according to claim 1, further comprising: 
an adapter (92) joining the one of the knob and the lever (88) to the transmission (42; 52; 98); 
a rack gear (46) in mechanical communication with the one of the knob and the lever (Fig 7) configured to displace the linear force applied to the one of the knob and the lever (col 8, lines 49-68); and 
a pinion gear (52) in mechanical communication with the rack gear (Fig 7) configured to rotate upon displacement of the rack gear (col 8, lines 49-68); 
wherein the rotation of the pinion gear retracts the latch bolt into the latch, and wherein a spring (98) within the transmission returns the rack gear after the linear force is terminated, thereby extending the latch bolt from the latch (col 8, lines 49-68).
Regarding claim 8, Bergen discloses a method of operating a door latch comprising the steps of: 
applying a downwardly force to a door latch operator (88; col 8, lines 49-68); 
pivoting the door latch operator in a downwardly direction tangent to an arc that intersects a door (88 pivoting downward in 38 as depicted in Fig 3); 
translating the downwardly force to a rotational motion with a transmission (42; 52; 98) having a rack gear (46) and a pinion gear (52; Fig 7); and 
retracting a door latch bolt (100) from an extended position (Fig 1) to a retracted position with the rotational motion as the door latch operator is pivoted; 
wherein the downwardly force causes the door latch operator to pivot about a pivot point (38) between a surface of the door (16) and a rose (26; col 3, lines 3-17).
Regarding claim 9, Bergen discloses the method of operating a door latch according to claim 8, further comprising concealing the transmission (42; 52; 98) between the surface of the door (18) and the rose (26; Fig 3).
Regarding claim 11, Bergen discloses the method of operating a door latch according to claim 8, further comprising extending the door latch bolt (100) into a door jamb (Fig 1) when the downwardly force is absent and retracting the door latch bolt out of the doorjamb when the downwardly force is applied to the door latch operator (col 8, lines 49-68).
Regarding claim 13, Bergen teaches a door latch operator comprising: 
a door (16) with a latch located within a bore on a doorjamb side of the door (Fig 1); 
one of a knob and a lever (88; In Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357, 119 USPQ2d 1773, 1779 (Fed. Cir. 2016) the court held it is generally understood that the members of a Markush group are alternatively usable for the purposes of the invention) on the door configured to articulate in response to a linear force, wherein the linear force is perpendicular to a central, longitudinal axis of the latch (col 8, lines 49-68);
a transmission (42; 52; 98) configured to translate the linear force into a rotational motion (col 8, lines 49-68); and 
a latch bolt (100) configured to extend from the latch and the door jamb side of the door when in a rested state (Fig 1; col 4, lines 31-40) and retract into the latch and the door jamb side of the door when the linear force is applied (col 8, lines 49-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Bergen’s door latch operator lever is alternately usable for the purposes of the invention with a door latch operator knob. 
Regarding claim 16, Bergen teaches the door latch operator according to claim 13, wherein the transmission comprises: 
a rack gear (46) in mechanical communication with the one of the knob and the lever (Fig 7) configured to displace the linear force applied to the one of the knob and the lever (col 8, lines 49-68); and 
a pinion gear (52) in mechanical communication with the rack gear(Fig 7) configured to rotate upon displacement of the rack gear (col 8, lines 49-68); 
wherein the rotation of the pinion gear retracts the latch bolt into the latch (col 8, lines 49-68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bergen, US 4052092.
Regarding claim 10, Bergen discloses the method of operating a door latch according to claim 8, further comprising installing the transmission (42; 52; 98) on the surface of the door (18) and installing a second transmission on an opposing surface of the door, wherein each respective transmission operates independently.  (While Bergen does not disclose a second transmission, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a second transmission, independently operated, could be installed on the opposing surface of the door without producing new or unexpected results. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bergen, US 4052092 as applied to claim 8 above, and further in view of Rhiner, US 1805997.
Regarding claim 12, Bergen discloses the method of operating a door latch according to claim 8, wherein the door latch operator (88) is a lever configured to pivot vertically (col 3, lines 3-17).
Bergen does not teach wherein the door latch operator is a door knob.
Rhiner teaches wherein the door latch operator is a door knob (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Bergen’s door latch operator to be the doorknob of Rhiner.  The prior art included each element claimed, with the only difference being the prior art lacked the actual combination of the elements into a single reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and produced predictable results, which in combination, each of the elements still performs the same function as it does separately.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for door latch operators.
Olson, US 20170074010 A1, teaches a push, pull and rotate deadbolt and passage set and helical gear mechanism therein with dual lever handles, transmissions, and roses. 
Schlage, US 3865414 A, teaches a thumb piece lock spindle actuator with vertically depressed lever and transmission.  
Davis et al., US 6257030 B1, teaches a thumb-operated multilatch door lock with vertically depressed lever driving a rack and pinion transmission.
Rickenbaugh et al., US 9605444 B2, teaches an entry door latch actuator system with dual vertically actuated levers driving a rack and pinion transmission. 
Solovieff et al., US 5513510 A, teaches a handleset with thumb piece and rack with a vertically depressed lever driving a rack and pinion transmission.  
Castoldi, EP 663502 A1, teaches a door lock mechanism for retracting bolt has latch engaged and withdrawn by pivoted control arm rotated by slide driven by swivel arm extending into vertically hinged handle.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675